Hill, Justice,
concurring.
The defendant requested that the jury be instructed substantially in accordance with Code § 38-420 regarding "confessions.” The trial court charged the jury as to "incriminating statements.”
*695For the last 100 years, defendants have been complaining that the defendant was prejudiced by the court’s charging the jury as to "confessions.” Johnson v. State, 242 Ga. 822, 824 (Hill, J., concurring) (251 SE2d 563) (1979). Here the defendant requested a charge on "confessions.”
While I concur in Division 6 of the majority opinion, I would go further and hold that a defendant cannot complain that the trial court charged on "incriminating statements” rather than on "confessions”; i.e., that the trial court charged that incriminating statements should be scanned with care and shall be received with great caution.
In the case at bar, the defendant’s statements were more than amply corroborated by the blood on defendant’s clothes and by his taking Linda Cook to view the body. I therefore concur in the judgment.